COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00166-CV


Foundation Assessment, Inc., d/b/a       §    From County Court at Law No. 2
Engineering Design & Assessment,
and Suraj K. Choudhury                   §    of Tarrant County (2011-002592-2)

v.                                       §    March 6, 2014

Suzanne O’Connor                         §    Opinion by Justice Walker



                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the trial court’s

order denying appellants’ motion to dismiss is reversed and the case is

remanded to the trial court for entry of an order granting appellants’ motion after

it determines whether the dismissal should be with or without prejudice.

      It is further ordered that Suzanne O’Connor shall pay all of the costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _________________________________
                                        Justice Sue Walker